Motion to amend remittitur granted, in part, as indicated. Return of remittitur requested and, when returned, it will be amended by the addition of the following: Questions under the Federal Constitution were presented and necessarily passed upon by this court, viz.: (1) whether the admission in evidence of the confession of the defendant Cooper violated his rights under the Fourteenth Amendment to the Constitution of the United States; (2) whether the admission in evidence of the confession and the prior and subsequent oral statements of *983the defendant Stein violated his rights under the Fourteenth Amendment of the Constitution of the United States; (3) whether the admission in evidence of the confessions of the defendants Cooper and Stein violated the rights of the defendant Wissner under the Fourteenth Amendment of the Constitution of the United States; (4) whether the refusal to sever the trial of the defendant Wissner from that of the defendants Cooper and Stein violated the rights of the defendant Wissner under the Fourteenth Amendment of the Constitution of the United States; (5) whether the refusal of the Trial Judge to delete from the confessions of defendants Cooper and Stein all references therein made to the defendant Wissner as a participant in the crime violated the rights of the defendant Wissner under the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that the rights of the defendants under the Fourteenth Amendment of the Constitution of the United States had not been violated or denied. [See 303 N. Y. 856.]